Case 3:15-cv-01857-SI   Document 409-20   Filed 10/15/20   Page 1 of 4




       75,$/
        Case 3:15-cv-01857-SI           Document 409-20        Filed 10/15/20      Page 2 of 4




1) Start with an Excel report of the information you need relating to the contacts you want to make. You
will want to include headers in the document to sort the information before loading it into Avaya.

These are the headers that you will want to include.

A/S Day, Order Total ($), Customer/Promoter ID#, Email, Language, First Name, Last Name, Customer
Type (uPreferred/promoter), State, Country, Area Code, Phone Number, Time Zone, Troy Offset, Reason

You must be sure to have each of these categories even if you name them something different. Ex: You
must have area code and phone number as separate columns. If you put them into one column, Avaya
will not recognize the number and it will come back as invalid. The same goes for name. You must have
separate columns for first and last name and not one column for both.

You must make sure to go through each column to look for inconsistencies or errors. This will help you
later when loading the campaign through Avaya. Also, some errors will prevent you from being able to
load the campaign if not fixed in Excel prior to that stage.

Once your spreadsheet is formatted and filtered correctly it is time to save the document.

THIS IS VERY IMPORTANT

Save the document as a “CSV (comma delimited)”

If you save it any other way, Avaya will not recognize it.



2) Open Avaya Contact Center Manager

Click on “Launchpad” at the top of the screen. Then, click “Outbound.”

On the left side of the page, you will see “CCMM.” Click this to launch the Outbound client.



3) Choose the option on the left side of the screen “Create and Append.” This will open a new screen.

Click on the “Campaign Settings Tab”

Click “Start Configuring New Campaign

   This will give you 2 options
         1) Create new campaign
         2) Create using previous campaign settings
                  We use option 2 and then choose the name of a past campaign from which you would
like to use the settings for.

                                                                                                    3:15-cv-01857


                                                    50-1
                                                                                                           50
        Case 3:15-cv-01857-SI           Document 409-20           Filed 10/15/20       Page 3 of 4




4) While still in the “Campaign Settings” tab, give a Name and Description to the campaign.


5) Choose a Campaign Start Date and Time

  This will give you 2 options
       1) Start Immediately
       2) Start at – Date – Time (This option allows you to choose when to start the campaign if you do
not want it to start immediately)


6) Call Priority – Set a number to identify the priority of the campaign.
         If you are only running 1 campaign, this will not matter. In that case, set the priority to 10,
which is the lowest. Otherwise, prioritize as needed.


7) Agent Desktop Script – Choose the appropriate script for your campaign.


8) Click on “Additional Options” (can be found on the right side, middle of the screen

  A) Dialer Settings – 3 options
       1) Manual Agent Dial
       2) Auto Dial Immediately (Progressive)
       3) Auto Dial After (Seconds) [insert time] - *If you choose this option, the time you choose must
match a selection you will make in the next selection.

   B) Dialer Misc.
         1) Enable Minimum Dial Time Seconds - *This is the number that must match the number from
step above.
         2) Trunk Access Code – Insert the number that will dial before the area code. Ex. For domestic
calls “91”

   C) Custom Fields – Make all the fields that were used as headers in the Excel spreadsheet can be
found in this list. If not, “Add” them.

  D) Misc. Additional Options
       1) “Campaign End Date and Time” – Enable if applicable
       2) “Campaign Dialing Hours”
               Using the drop down box, select “Use Customers Time Zone”
               Start Time = 8:00 AM
               End Time = 9:00 PM
       3) “Disposition Codes”
               Put a check in the box to all dispositions you would like to use for your campaign.


9) Click on the “Call Settings” tab at the top of the page




                                                    50-2
        Case 3:15-cv-01857-SI           Document 409-20           Filed 10/15/20       Page 4 of 4




         A) Click Import Call Data -> Import Data Source -> Import from Text File -> Next -> Select our
Excel File -> Next
         B) Field Delimiter = “Character ,”
          C) Enable Record Selection = YES
                  Start Record = 1
                  End Record = “X” total number of contacts. This number can be found below. “X”
Records in file (Data Preview Below). Make sure X=X
         D) Click Next


10) Map the File Fields to the OCMT Fields – Here you will drag and drop the Field # to the
corresponding OCMT Field. You can use the window below the mapping field to make sure every
column has a header.
       *No need to label the field that corresponds with State
       -> Finish
          “Data in selected rows may not have imported correctly as file format not constant” -> OK


11) You are now back in the “Call Settings” tab. If there are any contacts with a red mark next to them,
select “Delete Checked Calls.” This is caused by a formatting error in Excel.


12) Click “Skillset Assignment” Tab, found on bottom of screen.

“Attach This Skillset to Rows… Where…              This Field is… Equal to”
Choose the skillset name that                       Choose any     Leave Blank
matches the campaign name                           empty column
you will use in Contact Manager                     Ex: INTL CODE

*Make sure the check the box next to “Only update Empty Rows”

  -> Update -> Continue -> OK


13) Time Zone Tab (on bottom)
       Check the box next to “Use my time zone.” This will run a time zone verification test.


14) Campaign Activation Tab -> Create Campaign
       Click “OK” to fix any errors. If any calls fail validation, click “Delete Checked Calls”
               Campaign Activation Tab -> Create Campaign


15) You campaign is now created and should be loading.
       A) Click “Modify Campaign” on the left
       B) Make sure there is a green circle next to the campaign you just created
       C) Pause or cancel other campaigns if needed




                                                     50-3
